Case 7:18-cr-01747 Document 1 Filed in TXSD on 10/06/18 Page 1 of 3

 

AO 91 (Rev. ll/l l) Criminal Complaint
Unlled ` on
urt
mo»%t%s%‘aw

 

 

 

UNITED STATES DISTRICT COURT ` F"'E”
forthe @C[ 6 will
Southem District of Texas
Davld t§. Bt'adtey, Gletk
United States of Arnerica ).
v. )
Jeanene HuERTA ) Ca$e N°' M" l g ` 2 DOO‘M
voB: 1936, coc: usc )
Laura HUERTA )
YoB: 1989, coc; usc )
)
Depizndan!(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of October 5, 2018 in the county of Hidatgo in the
Southem District of Texas , the defendant(s) violated:
Code Section Ojj%nse Descrz;ption
8 U.S.C. § 1324(a)(‘l )(A)(ii) Knowing or in reckless disregard of the fact that Santos GUEVARA-Montano
8 U.S.C. § 1324(a)(1)(A)(v)(|) (COB: EI Salvador) and Jose Adrian GAlTAN-Guevara (COB: El Salvador),

aliens. had come to, entered, or remains in the United States in violation of
law, transports, or moves or attempts to transport or move such alien within
the United States by means of transportation or otherwise, in furtherance of
such violation of law; to witt transportation by vehicle near Donna, Texas.

This criminal complaint is based on these facts:
SEE "ATTACHNIENT A"

Submitted by reliable electronic means, sworn to and attested telephonically per FED.R. Cr. 4.1, and probable cause
found on:

d Continued on the attached sheet.

ISI Gerardo Ramlrez
Compt‘ainam ’s signature
Gerarclo Ramirez, HSI TFO

Printed name and title

Swom to before me ;- ' m ~ .
Date: 10/06/2018 4105 p.m. M g D/VV\/\J’SF
~_WMM Judge 's signature "

City and state: MCA“€". TeXaS Peter E. Ormsby, U.S. Nlagistrate Judge

Prirrted name and title

Case 7:18-cr-01747 Document 1 Filed in TXSD on 10/06/18 Page 2 of 3 '

Attachment “A”

On October 5, 2018, at approximately 11:15 a.m., Department of Homeland Security (DHS)
Agents were conducting surveillance on a target location in the Progreso, Texas area when a black
Chevrolet Tahoe passed the location. Agents followed the black Tahoe to the H.E.B. grocery store
in Weslaco, Texas. Agents observed a white Chevrolet Tahoe arrive and park next to the black
Tahoe. Agents observed four individuals exit the black Tahoe and enter the white Tahoe. Agents
maintained surveillance of the white Tahoe as it left the H.E.B. parking lot. During the
surveillance, Agents noticed that the white Tahoe was being followed by a black Chrysler 300. It
is common for alien and narcotics smugglers to work with escort vehicles. Agents followed the
vehicles to a location in Donna, Texas and began surveillance when they observed the black
Chrysler leave the residence y

A Hidalgo County Sheriff’s Ofiice Deputy conducted a traffic stop of the black Chrysler and
identified the two of the passengers in the vehicle were as Laura HUERTA and Jeanette HUERTA.
Jeanette HUERTA and Laura HUERTA told agent that they were the owners of the residence in
Donna, TX and gave verbal and written consent to search the property

Agents conducted a search of the residence and encountered four individuals who were determined
to be undocumented aliens (UDA). The four UDA’s, lose Adrian GAITAN-Guevara and Santos
Sarnuel GUEVARA-Montano, citizens of El Salvador, were detained for being illegally present
within the United States. Laura HUERTA and Jeanette HUERTA were placed under arrest for
violations of 8 U.S.C. Section 1324 and transported to the Weslaco Border Patrol Station.

Agents conducted a post Miranda interview of Jeanette HUERTA and she stated that her and her
two sisters are the owner of the residence in Donna where the UDA’s were located. J. HUERTA
stated she served 14 months in jail for a prior alien smuggling charge. J. HUERTA stated on
October 5“‘, she transported the UDAs from the H.E.B. in Weslaco to the residence in Donna. She
further indicated that her sister had participated in the event by driving the Chrysler 300 and
serving as an escort while she drove the UDA’s to the house.

Agents conducted a post Miranda interview of Laura HUERTA. L. HUERTA stated she was
driving the black Chrysler 300 and was escorting her sister to the residence L. HUERTA stated
she followed her sister in the Chrysler while J. HUERTA transported UDAs to her residence L.
HUERTA stated that she knew her sister was transporting the UDAS from the H.E.B to the
residence in Donna,

Agents interviewed the UDAS involved found at the residence including lose Adrian GAITAN-
Guevara, a citizen of El Salvador. GAITAN stated he arrived approximately two days ago in
, Reynosa, Mexico, before crossing the Rio Grande River into the United States on October 4, 2018.
GAITAN told agents that he paid $10,000 USD to be smuggled to Houston, Texas. GAITAN
stated they were picked up by a male subject that drove them to the H.E.B in Weslaco, Texas.
GAITAN positively identified Jeanette HUERTA on a photo lineup as the person that transported

1

Case 7:18-cr-01747 Document 1 Filed in TXSD on 10/06/18 Page 3 of 3

him from the H.E.B. to the residence in Donna, TX where he was found. GAITAN positively
identified Laura HUERTA as the person that was inside the residence at Donna, TX.

Agents additionally interviewed Santos Samuel GUEVARA-Montano, a citizen of El Salvador.
GUEVARA stated he arrived in Reynosa, Mexico approximately three days ago before crossing
the Rio Grande River into the United States on October 4, 2018. GUEVARA said he Was going
to pay $10,500 USD to be smuggled to Houston, Texas. GUEVARA stated that his group of
UDAs’ were picked up by a human smuggler and taken to a human stash house for the night.
GUEVARA stated a human smuggler arrived in the morning and transported all four subjects to
the H.E.B in Weslaco, Texas. GUEVARA positively identify HUERTA as the person driving the
white Tahoe and who transported them to the residence in Donna, TX where he was found.

